Judgments of the Court of Special Sessions of the City of New York, Borough of Queens, convicting defendants of the crime of conspiracy, reversed on the law, information dismissed, bail exonerated and the defendants discharged. There is no competent evidence in the record showing that defendant Chegan had anything to do with the conspiracy alleged in the information, and without this the judgments may not be sustained. (People v. Hamilton, 165 App. Div. 546.) Young, Hagarty and Scudder, JJ., concur; Lazansky, P. J., and Carswell, J., dissent and vote to affirm.